Citation Nr: 1523818	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-33 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Crohn's disease, status post intestinal resection and ileostomy (clamed with anemia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a February 2015 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of service connection for Crohn's disease requires further development, to include providing a VA addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the May and October 2011 opinions for an addendum opinion as to whether the Veteran's Crohn's disease had its onset in service or otherwise relates to service. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The examiner must opine as to whether the Veteran had Crohn's disease upon entrance into his active service from June to August 2008. If so, the examiner must identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that Crohn's disease preexisted service.

b. If the examiner finds that the Veteran had preexisting Crohn's disease upon entrance, he or she must opine as to whether Crohn's disease increased in severity during active service, and if so, whether there is obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder (i.e., not aggravated).

c. If the examiner finds that the Veteran did not have preexisting Crohn's disease upon entrance, he or she must opine as to whether Crohn's disease was incurred in service.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

June 2007 Report of Medical Examination and Medical History, denying any stomach problems or anemia.

August 2008 Service Treatment Records (STRs), noting anemia, including notation of "pre-existing anemia found during in-processing labs."

August 2008 STRs, indicating that the Veteran's mother reported he was seen prior to entry for low energy and feeling tired.

August 2008 STRs, noting Veteran received an entry level medical separation for existed prior to entry iron deficiency anemia.

August 2008 Private Medical Records (PMRs), indicating the Veteran received immediate post-service treatment for anemia; the Veteran reported feeling badly since mid-August, several days prior to his separation, including experiencing stomach problems.

September 2008 PMRs, containing a pathology report with a diagnosis of "Gastric mucosa, antrum: No diagnostic abnormality, Helicobacter negative (biopsy)."

December 2008 PMRs, with CT scan results showing marked abnormality of the distal small bowel and most of the colon, suggestive of inflammatory bowel disease.

January 2009 PMRs, reporting the Veteran experienced "problems with his diet associated with a lot of abdominal discomfort and vomiting" during boot camp.

January 2009 PMRs, noting the Veteran has a colonoscopy and the findings showed severe Crohn's disease causing iron deficiency anemia.

January 2010 letter from Dr. A. C., noting the Veteran left the Navy because of severe abdominal pain and vomiting, and was recently diagnosed with Crohn's disease.

August 2009 PMRs, noting the Veteran's symptoms started about a year prior.

February 2015 Hearing Transcript, reporting that the Veteran was found fit for duty at enlistment, and during basic training he experienced vomiting and later almost passed out, and was given a blood test and diagnosed with anemia; the anemia was later traced to Crohn's disease. The Veteran testified that he played sports in high school and never experienced anemia, dizziness, or upset stomach.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for Crohn's disease. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




